Rose, J.P
Appeal from a judgment of the County Court of Franklin County (Main Jr., J.), rendered January 26, 2011, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the third degree.
When defendant’s appeal was previously before this Court, we rejected an Anders brief, withheld decision and assigned new counsel to address at least one issue of arguable merit pertaining to the order of protection imposed in connection with the sentence (100 AD3d 1186 [2012]). Defendant now maintains that County Court erred in imposing an eight-year order of protection in favor of his children. A review of the record, however, reveals that this issue is unpreserved for our review as defendant did not object to the order of protection at sentencing or move to amend the final order of protection on this ground (see People v Nieves, 2 NY3d 310, 315-317 [2004]; People v Shaw, 78 AD3d 1376, 1377 [2010]; People v Decker, 77 AD3d 675, 675 [2010], lv denied 15 NY3d 952 [2010]). “Moreover, considering that defendant specifically agreed to the terms of the order of protection as part of his plea, we decline to exercise our interest *984of justice jurisdiction” (People v Smith, 83 AD3d 1213, 1214 [2011]).
McCarthy, Spain and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.